Title: From Thomas Jefferson to John Milledge, 30 April 1802
From: Jefferson, Thomas
To: Milledge, John


              April 30. 1802
              Th: Jefferson presents his compliments to mr Milledge and incloses him an itinerary from hence to mr Randolph’s, with a strong recommendation to him to let no man’s persuasion induce him to vary the route in any part, Th:J. after near 30. years travelling and trying every road, having by little and little learned this particular route, which he believes no other person is acquainted with, and having found it from his own experience to be the shortest that exists, and far the best.
            